internal_revenue_service number release date index number ------------------------------- ------------------------------------------------------------ --------- ----------------------------------------- ---------------------------------- ------------------------------ - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------------------- telephone number --------------------- refer reply to cc ita plr-149224-04 date date legend legend ----------------------------------------------------------------------------- trust ----------------------------------------------------------------------------------------------------------- decedent dollar_figurex dollar_figurey year a x beneficiaries date a date b date c date d state a state b x percent y percent z percent llc agency m converted property ------------------------------------------------------------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------------------------------------------------------- ---------------------- ------------ ----------------- ------- --------------------- ----------------------- ------------------------- ---------------------------- -------------------------------------- --------- ------------ ------------------- ----------------- ------------------- ------------------------------------------------ --------------------------------------- dear ------------ this is in response to your request for a private_letter_ruling dated date submitted by your authorized representatives regarding the application of sec_1033 of the internal_revenue_code_of_1986 to a certain property transaction specifically you requested a ruling that the termination of a testamentary_trust followed by a plr-149224-04 distribution to an in-kind beneficiary of certain replacement_property acquired after an involuntary_conversion of trust property will not preclude the replacement_property from being held for productive use in a trade_or_business or for investment within the meaning of sec_1033 of the code facts the information submitted indicates that the taxpayer is a private testamentary_trust trust established by decedent upon his death in year a to administer his assets decedent’s will provided for the establishment of the trust in order to provide an ongoing source of safe and certain income to its beneficiaries which included decedent’s wife and daughters under the terms of decedent’s will the trust will terminate at midnight on date a which is twenty years after the death of decedent’s last surviving child because the trust is due to terminate in the foreseeable future the trustees of the trust trustees formulated a detailed plan of termination termination plan which outlines a plan and mechanism for the distribution of the trust’s assets to its remainder beneficiaries upon its termination trust presently has x beneficiaries trust is required to distribute all of its income currently may not make any other distributions to charitable or other beneficiaries and is taxed as a simple_trust under sec_651 originally the assets of the trust consisted mainly of real_estate holdings in state a the submission indicates that in order to diversify the trust’s real_estate holdings increase investment returns and generate income the trustees received approval from the state a probate_court many years ago to conduct exchanges of real_estate the trustees have engaged in many such exchanges which have been structured to qualify for nonrecognition treatment under sec_1031 of the code trust intends to continue to enhance its investment operations by strategically exchanging certain assets in its portfolio as a result the assets in the trust now include developed and undeveloped real_estate holdings in state a and diversified industrial office and retail properties located in other states the taxpayer’s submission represents that all of the trust’s directly-owned properties are held for investment purposes and that the value of the trust’s assets approximate dollar_figurex under the termination plan approximately x percent of the trust will be distributed on termination in cash to certain remainder beneficiaries y percent of the trust’s net asset value a de minimus percentage will be distributed on termination through an in-kind distribution of one or more trust properties to one expected remainderperson the in- kind beneficiary the remaining corpus approximately z percent of the trust’s net asset value will be contributed by the trustees prior to termination to an llc a to-be- formed state b limited_liability_company with the trust as the single member holding all of the shares in the llc all of the shares in llc will then be distributed upon termination by the trust among the remainder beneficiaries to the extent their remainder_interest is not otherwise satisfied with cash or in-kind property llc is intended to continue the trust’s real_estate investment operations in a manner consistent with past practices it is expected that much of the current managerial and plr-149224-04 operational structure will remain in place after the trust terminates the trustees submitted the termination plan to state a probate_court which approved it on date b under the termination plan the in-kind beneficiary may designate to the trustees specific property which might be distributed to him upon termination of the trust in respect of his remainder_interest including like-kind_exchange or involuntary_conversion replacement real_property satisfying the trust’s investment criteria which the trust might acquire with respect to such replacement_property the trustees in the exercise of their sole discretion may elect or elect not to acquire any specifically recommended replacement_property as they may determine to be in the best interests of the trust and may dispose_of any designated replacement_property actually acquired at any time prior to the trust’s termination despite the input and involvement of the in- kind beneficiary it is represented that the trustees will continue at all times to retain complete discretion over property acquisitions as well as any final property distributions upon termination subject_to state a probate_court approval we note that under the laws of state a non-pro rata trust distributions are permitted and that we have previously determined by private_letter_ruling that neither the trust nor its beneficiaries including the in-kind beneficiary will realize gain_or_loss as a result of the non-pro rata termination distributions to be made by the trust under the termination plan the trust was notified on date c by agency m a department or activity of the united_states government that certain of its real_estate holdings in state a would be condemned the converted property the trust and agency m have agreed to the general terms of the condemnation on date d for an agreed-upon value of dollar_figurey the trust intends to acquire replacement_property suitable to qualify the condemnation proceeds for non-recognition of gain treatment under sec_1033 of the code which property both satisfies the trust’s general investment criteria and is acceptable for distribution to the in-kind beneficiary it is represented that the replacement_property will be of like-kind to the converted property within the contemplation of sec_1033 and that the trust intends to hold the replacement_property for investment until the trust’s termination law analysis sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and during the period specified in sec_1033 the taxpayer purchases property similar_or_related_in_service_or_use to the converted property at the election of the taxpayer gain will be recognized only to the extent that the amount_realized upon the conversion exceeds the cost of the replacement_property plr-149224-04 sec_1033 of the code provides a special rule relating to the condemnation of real_property held for productive use in trade_or_business or for investment sec_1033 provides that for purposes of sec_1033 if real_property not including stock_in_trade or other_property held primarily for sale held for productive use in trade_or_business or for investment is as the result of its seizure requisition or condemnation or threat or imminence thereof compulsorily or involuntarily converted property of a like_kind to be held either for productive use in trade_or_business or for investment shall be treated as property similar_or_related_in_service_or_use to the property so converted sec_1_1033_g_-1 of the income_tax regulations provides that the principles relevant in determining whether replacement_property is property of like_kind are those contained in sec_1_1031_a_-1 of the regulations under sec_1_1031_a_-1 real_property is generally considered to be of like_kind to all other real_property whether or not any of the real_property involved is improved on the other hand sec_1 a - c i of the regulations provides that improved and unimproved_real_estate is generally not regarded as similar_or_related_in_service_or_use the provisions of sec_1033 of the code like those of sec_1031 relating to exchanges of property held for productive_use_or_investment require that qualifying replacement_property be acquired to be held’ either for productive use in trade_or_business or for investment in order for the non-recognition benefits of the statute to apply thus the provisions generally do not apply where a taxpayer intends upon the acquisition of replacement_property to subsequently sell or transfer the property to a third party for example in revrul_75_292 1975_2_cb_333 an individual taxpayer in a prearranged transaction transferred land and buildings used in the taxpayer's trade_or_business to an unrelated corporation in exchange for land and an office building owned by the corporation and used in its trade_or_business immediately thereafter the individual taxpayer transferred the land and office building to the individual's newly created corporation in exchange for the stock of the same corporation in a transaction that qualified for nonrecognition of gain under sec_351 the revenue_ruling concluded that the individual taxpayer did not exchange the real_estate for other real_estate to be held either for productive use in a trade_or_business or for investment by that taxpayer instead the ruling concluded that the replacement_property was acquired by the individual taxpayer for the purpose of transferring it to the new corporation in exchange for stock pursuant to sec_351 as a result the ruling held that as to that individual taxpayer the exchange did not qualify for nonrecognition under sec_1031 similarly in revrul_77_337 1977_2_cb_305 an individual taxpayer owned all of the stock of a corporation in a prearranged plan the individual taxpayer liquidated the corporation and transferred the corporation's sole asset a shopping center to a third party in exchange for like-kind_property revrul_77_337 noted that under revrul_75_292 a newly created corporation’s eventual productive use of property in its trade or plr-149224-04 business is not attributable to its sole shareholder revrul_77_337 thus concluded that the transaction between the individual taxpayer and the third party was a prearranged plan whereby the corporation was liquidated to facilitate the further exchange between the individual taxpayer and the third party of their respective properties consequently the individual taxpayer did not hold the shopping center for use in a trade_or_business or for investment because the corporation's previous trade_or_business use could not be attributed to its sole shareholder therefore the exchange did not qualify for nonrecognition_of_gain_or_loss under sec_1031 in 74_tc_653 pertaining in part to an exchange of real_property a ranch for like-kind_property followed by a gift of the newly acquired ranch property to the taxpayer's children the court found that the exchange qualified under sec_1031 the ranch properties in question were determined to be held for use in a trade_or_business or for investment by the taxpayer both before and after the exchange the trust has represented that it intends to hold the replacement_property for investment purposes until the trust terminates by its own terms on date a the termination of the trust is not a prearranged plan of the trustees the subject trust is a testamentary_trust the termination_date of which was fixed by the decedent and cannot be modified or changed by the trustees thus the trust is not acquiring the replacement_property in order to dispose_of it to third parties pursuant to an independent plan of the trustees but rather to hold until eventual distribution in accordance with the plan of the decedent the termination of the trust on date a will take effect without regard to whether like-kind_exchanges involuntary_conversions or the replacement of specific trust assets occur trust assets on hand on date a will be distributed in accordance with the termination plan including in-kind distributions to any then in-kind beneficiaries consequently the involuntary_conversion and attendant acquisition of replacement_property considered in this ruling_request is wholly independent from the distribution of trust property that will occur upon the trust’s termination and materially distinguishable from and outside the contemplation of the circumstances addressed in revrul_75_292 and revrul_77_337 cited above similarly the limited involvement of trust beneficiaries including the in-kind beneficiary in the identification and selection of replacement_property will under the circumstances described have no bearing on the determination of whether such property is held for productive use in trade_or_business or for investment by the trust under sec_1033 the trustees have represented that any replacement_property will be held for investment purposes under the trust’s general investment criteria until termination moreover despite any possible earmarking of specific assets for potential in-kind distribution the trustees will exercise complete discretion and exclusive authority in the selection of replacement_property as well as in the final distribution of trust assets upon termination subject_to state a probate_court approval we note too that under the approved termination plan the trustees are required to identify suitable specific trust property for distribution to the in-kind beneficiary plr-149224-04 conclusion based on the facts and representations presented above because the acquisition of the replacement_property by this trust is independent of the trust’s pending termination and its distribution of the replacement_property to the in-kind beneficiary we rule that such termination and distribution will not preclude the replacement_property from being held by the trust for productive use in a trade_or_business or for investment within the meaning of sec_1033 of the code consequently under sec_1033 such replacement_property will be treated as similar_or_related_in_service_or_use to the converted property no determination is made by this ruling letter as to whether the described transaction otherwise qualifies for non-recognition of gain under sec_1033 of the code further we express no opinion except as specifically ruled above as to the federal_income_tax treatment of the transaction under any other provisions of the code and regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction s that are not specifically covered by the above ruling no rulings have been requested or are provided relating to the factual questions of whether any specific replacement_property is of like_kind to the property involuntarily converted or whether any specific property converted or replacement was or is held for a particular purpose this letter_ruling is based on facts and representations provided by the taxpayer and its authorized representatives and is limited to the matters specifically addressed a copy of this letter_ruling should be attached to any federal_income_tax return of the trust reporting details of the subject involuntary_conversion pursuant to sec_1_1033_a_-2 of the regulations additionally because it could help resolve federal tax issues a copy of this letter should be maintained with the trust’s permanent records pursuant to a power_of_attorney currently on file with this office copies of this letter_ruling are being sent to your authorized representatives this ruling is directed only to the taxpayer that requested it sec_6110 of the plr-149224-04 internal_revenue_code provides that it may not be used or cited as precedent sincerely yours s roy a hirschhorn by roy a hirschhorn assistant branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
